 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a recommended order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act,we hereby notify our employees that:WE WILL NOT coercively question employees about their union sympathiesand activities,threaten employees with reprisals because of such activities, or inany like or related manner interfere with,restrain,or coerce our employees inthe exercise of the right of self-organization,to form labor organizations, tojoin or assist Retail Automobile Salesmen,Local Union No. 501,affiliated withRetail Clerks International Association,AFL-CIO,or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,as guaranteed in Section 7 of the Act, or torefrain from any and all such activities.All our employees are free to become,or remain,or to refrain from becoming orremaining,members of Retail Automobile Salesmen,Local Union No. 501,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO,or any other labororganization.JACK ROACH BROADWAY,INC., DOING BUSINESS AsLUKE JOHNSON FORD, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not bealtered, defaced, or coveredby anyother material.Wallace Shops, Inc:andRetailClerksInternational Associa-tion,AFL-CIO,Local No.1529, Petitioner.Case No. 26-RC-1636.September 7, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William R. Magruder, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer moved to dismiss the petition on the ground thatits annual gross volume of business does not meet the Board's juris-dictional standard for retail establishments.The Employer, a Ten-nessee corporation wholly owned by Darling Shops Corporation, isengaged in selling at retail ladies' and children's ready-to-wear appareland accessories in Memphis, Tennessee, and has been in operationsince February 25, 1961.From then to the date of the hearing, June1The name of the Employer appears as correctedat the hearing133 NLRB No. 16. WALLACESHOPS, INC.3716919619 it has had a gross sales volume of $175,000, of which less than1 percent is sold out of State.All of its purchases are received frompoints outside the State of Tennessee.As the volume of sales for thefirst 4 months of the Employer's operations, projected over a 1-yearperiod, indicates that the Employer's gross volume of business willexceed $500,000,2 we find that the Employer is engaged in commerceand that it will effectuate the policies of the Act to assert jurisdiction.3The Employer's motion to dismiss on jurisdictional grounds is there-fore denied.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all selling and nonselling employeesincluding stockroom employees at the Employer's Memphis, Tennesseeretail establishment.At the hearing, the Employer requested theBoard to determine the appropriateness of the Unit .4The requestedunit is a type which the Board customarily finds appropriate in retailenterprises.5Accordingly, we find that the following unit is appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.'All selling and nonselling employees at the Employer's Memphis,Tennessee, retail establishment, including stockroom employees, butexcluding guards, the store manager, and supervisors as defined in theAct.5.The Employer urges dismissal of the petition on the followinggrounds : The Employer contends that the Board, in delegating itspowers under Section 9 of the National Labor Relations Act, asamended, to its Regional Directors, effective May 15, 1961, exceededthe authority vested in the Board by Section 3(b) of the Act. TheEmployer further contends that the Board, in amending its Statementsof Procedure and its Rules and Regulations, Series 8, failed to providethe standards and directions required by the Administrative Pro-cedure Act, and failed to conform with the 30-day notice requirementof Section 4(c) of that Act.'We find no merit in these contentions.2 SeeSequim Lumberand SupplyCompany,123 NLRB 1097, 10988 Carolina Supplies and CementCo , 122 NLRB 88.In its brief,the Employerdidmove, however,to dismiss the petition on the groundthat the Petitioneramendeditsunitrequest at the hearingby deleting the statutoryexclusions from the unit description.The record shows, however, that the Petitioneramended itspetitionmerely for the purpose of deleting from the unit description theclassification"department heads" whichthe Employerdoesnot employ.The motion istherefore denied5 SeeJohnBreunerCo., 129NLRB 394.9 The parties stipulated, and we find, that the store manager should be excluded as asupervisor.7 The first two contentions were madeat the hearing only ; the lattercontention wasmade at the hearing and in the Employer's brief to the Board. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the authority vested in the Board by Section 3 (b) 8 andSection 6 ° of the Act, and by the Act as a whole, the Board, on May4, 1961, published in the Federal Register both its delegation of itspowers under Section 9 to its Regional Directors, effective May 15,.1961, and amendments to the Board's Statements of Procedure andRules and Regulations, Series 8, setting forth the procedure necessaryfor the implementation of such delegation.1°Simultaneously, theBoard separately published in the Federal Register its statements ofthe general course and methods by which the Board's functions wouldbe channeled and determined under the delegation.ilThat the Board may delegate its power under Section 9 to its Re-gional Directors is not in issue.The Employer does contend, however,that the delegation was not properly made. In support of this con-tention, the Employer avers that the Board exceeded the authoritygranted it under Section 3(b), but fails to indicate in what mannerthe Board is alleged to have done so. The task of interpreting theNational Labor Relations Act, as amended, is a Board function, vestedin the Board, with power of review in the courts, and the Board is ofthe opinion that its delegation did not exceed the authority grantedthe Board by Section 3 (b).Moreover,we find no merit in the Employer's further contentionthat the amendments of the Board's Statements of Procedure andRules and Regulations, Series 8, failed to provide standards and direc-tionsrequired by the Administrative Procedure Act. The delegation,which the amendments were designed to implement, involves theBoard's power over proceedings for the certification of employee rep-resentativesonly.Sections 5, 7, and 8 of the Administrative Pro-cedure Act are therefore not applicable, as Section 5 of that Act by itsopening termsexpressly exempts such proceedings from those pro-visions.12Equally without merit is the Employer's contention thatthe Board failed to conform with the 30-day notice requirement con-tained inSection 4(c) of the Administrative Procedure Act in pro-mulgatingtheaforesaidamendments.The amendments werea Section 3(b) of the National Labor Relations Act, as amended, provides,in part, asfollows: `.. . The Board is also authorized to delegate to its regional directors itspowers under Section 9 to determine the unit appropriate for the purpose of collectivebargaining,to investigate and provide for hearings,and determine whether a question ofrepresentation exists, and to direct an election or take a secret ballot under subsection(c) or (e)of section 9 and certify the results thereof, except that upon the filing of arequest therefor with the Board by any interested person,the Board may review anyaction of a regional director delegated to him under this paragraph,but such a reviewshall not, unless specifically ordered by the Board,operate as a stay of any action takenby the Regional Director . . .9 Section 6 of the National Labor Relations Act provides:"The Board shall have theauthority from time to time to make, amend,and rescind,in the manner pre,.crihed by theAdministrative Procedure Act, such rules and regulations as may be necessary to carryout the provisions of this Act."10 26 F.R 3885et seq.11 26 F.R. 3911.12 SeeMission Appliance Corporation,108 NLRB 176. 177. BARNES METAL PRODUCTS COMPANY39'procedural and organizational, and not substantive, in nature.13Accordingly, as Section 4(c) by its terms applies only to substantiverules,14the 30-day notice requirement is not applicable.l5Moreover,.in this connection, the Board at the time of publication in the Registerof these amendments added the following statement :Pursuant to Section 3 (b) the National Labor Relations Boardfinds that it is in the public interest and will better effectuate thepurposes of the Act to issue the following rules as soon as possi-ble, and further finds that compliance with the provisions ofSection 4 of the Administrative Procedure Act (60 Stat. 238,5 U.S.C. 1003) as to notice of proposed rule making and delayedeffective date is unnecessary in this instance."In sum, we find no validity to this attack upon the propriety of theeffectuation of the delegation.The Board has acted consistently withapplicable statutory authority as delineated in both the National LaborRelationsAct and the Administrative Procedure Act.Accordinglythe motions to dismiss are denied."[Text of Direction of Election omitted from publication.]>s See Attorney General's Manual on the Administrative Procedure Act, p.30, footnote 3.14 Ibid., p. 13, footnote 5 ; p. 30.16 Section 4(c) of the Administrative Procedure Act provides as follows :Effective dates.-The required publication or service of any substantive rule (otherthan one granting or recognizing exemption or relieving restriction or interpretativerules and statements of policy)shall be made not less thanthirtydays prior to theeffective date thereof except as otherwise provided by the agency upon good causefound and published with the rule.16 26 F.R. 3885. In any event, the Employer had more than 30 days' notice of theBoard's delegation and procedure,as the hearing was held on June 16, 1961,more than80 days after publication thereof in the Federal Register on May 4, 1961.17 As the Regional Director after the hearing deferred this case directly to the Boardfor ruling on the motions to dismiss and for the Board's decision on the merits,we find,in any event, that the Board's powers under Section 9 of the National Labor RelationsAct were not exercised by the Regional Director in this case,as provided in the delegation.Barnes Metal Products Company.andIwan Kapeczuk.CaseNo. 13-CA-3842.September 8, 1961DECISION AND ORDEROn April 24, 1961, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent has engaged in and is engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in a copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in other unfair labor practices133 NLRB No. 3.